Citation Nr: 1402634	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-15 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a neurological condition, including multiple sclerosis, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for uveitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In September 2011, the Board issued a decision denying service connection for COPD, for a neurological condition, to include multiple sclerosis, and for uveitis, and remanding the issue of entitlement to service connection for peripheral neuropathy of the lower extremities. The Veteran appealed the denial of service connection for the three issues denied in the Board's decision to the Court of Appeals for Veteran's Claims (Court).  In June 2012, the Court issued an order remanding these issues for action consistent with the Joint Motion for Partial Remand by the parties.  The issue related to peripheral neuropathy of the lower extremities also remains before the Board. As the portion of the claim pertaining to the upper extremities was denied by the Board in September 2011, and not appealed, the only remaining portion is that pertaining to peripheral neuropathy of the lower extremities.  The four issues remaining under appeal were remanded by the Board in February 2013 and July 2013 and are now again before the Board for adjudication.

In an October 2013 brief, the Veteran's representative raised the issues of entitlement to service connection for depression secondary to the service-connected prostate cancer, as well as entitlement to service connection for a back disorder, claimed as diabetic arthropathy, secondary to the service-connected diabetes mellitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, these claims were remanded in February and July 2013 for additional development of the record.  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 

Initially, the Board takes note that the factual background of this matter has been more than adequately set out and explained as part of its September 2011 decision and February 2013 remand and will not be repeated here.

Records

The Veteran's now completely electronic claims file appears to be missing the bulk of the Veteran's VA treatment records during the course of his claim, which was initially filed in April 2007.  Within the current file are records from the Marian VA healthcare system dated in January 2003, October 2009, and May 2013 through July 2013; records from the Bay Pines VA healthcare system dated from January 2009 to September 2010, and from April 2013 to July 2013; records from the Highlands Community Based Outpatient Clinic dated in March 2005; and records from the Indianapolis VA healthcare system dated from June 2013 to July 2013.  However, at the Board hearing in April 2011, treatment records dated in 2007 were referenced as being of record.  The Veteran provided testimony that he received treatment at VA facilities in Sebring, Bay Pines and Fort Meyer in Florida, as well as Marion, Muncie and Fort Wayne in Indiana.  These largely appear to be missing from the claims file.  An April 2013 VA examination report referenced 2008 brain MRI and EMB/NCS studies, which are not of record.  An ophthalmology note from the Bay Pines VA treatment records dated in May 2013 references a VA brain consultation dated in October 2011, which is not of record.  Thus, there appears to be many years of relevant VA treatment records that exist, but are not in the record before the Board.  VA has a duty to assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(2) (2013).  Moreover, the Board, in both the February 2013 and July 2013 remands, included remand instructions to obtain and associate with the record relevant treatment records.  The RO did not comply with this remand directive.  A remand is unavoidable. 

Examinations

The Board's prior remand directives included an order to afford the Veteran a VA examination as to all four of his pending claims.  The VA examiner was to assess the current nature of disability, and to render an opinion as to the cause.  In addition to a determination as to whether the disability is at least as likely as not causally or etiologically related to any period of active duty, the examiner was to render an opinion as to whether the disability was caused or aggravated (worsened beyond the natural course) by a service-connected condition.  The Veteran's service connected disabilities include residuals of prostate cancer, compensated at 100 percent; diabetes mellitus, type II, compensated at 20 percent; and erectile dysfunction associated with residuals of prostate cancer, noncompensably rated.




Peripheral Neuropathy

With regard to the lower extremity peripheral neuropathy claim, an April 2013 VA examiner confirmed that the Veteran has peripheral neuropathy of the bilateral lower extremities.  The examiner went on to state that it is less likely than not that the Veteran's peripheral neuropathy condition is causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factors.  The examiner made no mention of the Veteran's service-connected disabilities and failed to assess whether the peripheral neuropathy was caused or worsened by any of his service-connected disabilities.  The Board remanded the claims for an addendum.  In July 2013, the same VA examiner opined that the Veteran's peripheral neuropathy was not at least as likely as not due to service connected disability, including due to the diabetes mellitus.  The rationale was that the peripheral neuropathy was diagnosed first.  The examiner did not explain further, and also failed to assess whether the diabetes mellitus, despite its later diagnosis, aggravated the peripheral neuropathy (worsened it beyond the natural course of the disease).  In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  No such adequate analysis took place in this case.  Furthermore, in neither report, did the VA examiner address the April 2011 statement by Dr. R.A.M., which indicated that the Veteran's diabetes is most likely the cause of his peripheral neuropathy.  Accordingly, the VA examiner's opinion was also based on an inaccurate factual premise.  Accordingly, this opinion must be rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).    

Consequently, the Board finds that the April 2013 and July 2013 peripheral nerves  examination reports are both inadequate for purposes of determining service connection.  In that the current disability has been adequately confirmed, the matter is remanded in order for the claims file to be returned to the prior VA examiner for a supplemental opinion to address the complete nexus question based upon the complete record.

Uveitis

In April 2011, the Veteran's private diabetes physician submitted a statement related to the etiology of the Veteran's various disabilities and their association with diabetes.  This physician specifically noted that for a proper assessment of the Veteran's uveitis to take place, he should be seen by an ophthalmologist for an opinion.  The Board observes that the VA examiner in April 2013 was an optometrist, and the July 2013 VA examiner was a general medical doctor with no noted specialty.  An ophthalmologist is a physician qualified by training to provide a medical opinion regarding the etiology of the Veteran's eye disorders.  On remand, the Veteran should be afforded a new VA eye examination to assess the nature and etiology of his uveitis and such examination should be conducted by an ophthalmologist.

Multiple Sclerosis

The Veteran was afforded a VA examination related to Multiple Sclerosis (MS) in April 2013 and a supplemental opinion was obtained in July 2013.  The diagnosis of MS in these VA examination reports was based upon 2008 findings in the record.  The Veteran, at the time of his April 2011 Travel Board Hearing, testified that a Dr. Cordova in the VA healthcare system felt that MS was a misdiagnosis, and also that Dr. Cordova felt that the Veteran's diabetes indeed aggravated the neurological disorder that was present.  As noted above, a May 2013 treatment note from the Bay Pines healthcare system references a November 2011 brain consultation.  Thus, there appears to be additional evidence in the record that may have resolved the appropriate neurologic diagnosis for the Veteran, if it is not MS.  There is no suggestion that the VA examiner, either in April 2013 or July 2013, read these records.  Again, the VA examiner's opinion related to MS was also based on an inaccurate factual premise.  Accordingly, this opinion must be rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that this issue must be remanded so that, after the record is complete, the Veteran can be afforded a new VA neurologic examination to assess both the nature and etiology of any neurologic disorder, previously diagnosed as MS. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain and associate with the claims files any relevant, non-duplicative records from any VA treatment facility that has treated the Veteran's uveitis, COPD, lower extremity neuropathy, or any other neurological condition, to include multiple sclerosis.  This includes but is not limited to records from VA treatment facilities in Sebring, Bay Pines and Fort Meyer in Florida, as well as Marion, Muncie, Indianapolis and Fort Wayne in Indiana throughout the course of this claim, which was filed in April 2007.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the record is developed to the extent possible, the RO should make every attempt necessary to forward the claims file to the VA examiner who conducted the April 2013 VA examination and completed the July 2013 opinion report.  In the event that this examiner is unavailable, the RO should schedule the Veteran for a new examination in relation to his claim for service connection for peripheral neuropathy of the bilateral lower extremities.  After reviewing the claims file, to include the April 2013 and July 2013 findings, the April 2011 statement by Dr. R.A.M., which indicated that the Veteran's diabetes is most likely the cause of his peripheral neuropathy, as well as any additional evidence associated with the record, the VA examiner should provide opinions, with supporting rationale, as to whether the Veteran's service connected residuals of prostate cancer, diabetes mellitus type II, or erectile dysfunction, either one alone or any of the combined disabilities in the aggregate, have either caused or worsened (beyond the natural course) the Veteran's lower extremity peripheral neuropathy under examination. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Once the record is developed to the extent possible, the RO should afford the Veteran a new VA neurology examination, to assess the nature and etiology of any current neurologic disorder, diagnosed previously as Multiple Sclerosis (MS).  The examiner must review the entire record, to include all neurologic testing, both remote and recent, and make a determination as to whether the Veteran has had MS at any time during the course of this appeal, and, if not, make a determination as to what current neurologic disability he does have, if any, which was previously diagnosed as MS.  If it is determined that the Veteran has a diagnosis of MS, or has had any other neurologic disorder during the pendency of this claim, then the examiner must provide an opinion, with supporting rationale, as to whether the Veteran's diagnosed disorder initially manifested during service, was otherwise caused by service, or whether the Veteran's service connected residuals of prostate cancer, diabetes mellitus type II, or erectile dysfunction, either one alone or any of the combined disabilities in the aggregate, have either caused or worsened (beyond the natural course) the disability under examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Then, the Veteran should be afforded a VA examination by an ophthalmologist.  Examination by an optometrist is not sufficient.  If a VA ophthalmologist is not available, the Veteran must be afforded an examination by a private ophthalmologist contracted by VA.

The examining ophthalmologist must review the entire record and should note the Veteran's subjective account of eye symptoms as well as his documented medical history.  The examining ophthalmologist should identify all eye diseases and/or disorders present since April 2007, when the Veteran filed this claim. 

Then the examining ophthalmologist must provide an opinion, with supporting rationale, as to whether the Veteran's diagnosed eye disorder initially manifested during service, was otherwise caused by service, or whether the Veteran's service connected residuals of prostate cancer, diabetes mellitus type II, or erectile dysfunction, either one alone or any of the combined disabilities in the aggregate, have either caused or worsened (beyond the natural course) the disability under examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

6.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered actions is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



